DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment
This Office Action is made in response to amendment, filed 8/16/2022, no claims are cancelled, amended or added. Claims 1-12 and 14-26 remain pending.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 8/16/2022. 
With respect to Claim Rejections - 35 USC § 103, independent claim 1 recites “receiving additional participant-generated content at the server computing system as the stream of the media item is transmitted.” The Applicant submits that paragraph [0087] of  Nishimura does not teach this feature. In response, the Examiner notes that the rejection is clear that Strickland teaches the feature of “ receiving participant-generated content at the server computing system from one or more participants at any of the one or more client computing systems, the participant-generated content time-indexed to the timeline of the media item”. FIG.2 & para.0131 of Strickland discloses the server receives viewers (plurality) reaction comments (participant-generated content) with corresponding timestamp indexed to the original content. Paragraph 0087 of Nishimura is used in the rejection to specifically teach “disclose receiving additional participant-generated content…” (emphasis added), and not  participant-generated content since Strickland has been identified to teach this feature. It could be argued that Strickland does indeed teach “receiving additional participant-generated content” since Strickland discloses the server receives viewers (plurality, thus additional-generated content) reaction comments [FIG.2 & para.0131]. The Applicant’s argument is that “the additional participant-generated content is not the same as the media item.” The Examiner notes that Nishimura is used in the reject for teaching the function of receiving additional content and not participant-generated content as explained above. 
The Applicant further submits that “the combination of Strickland, Amento, Nishimura, and Scherpa cannot be construed with rational underpinning to teach or suggest automatically changing some content already present within the dynamic summary queue based on the (non-existent) additional participant-generated content as the stream of the dynamic summary queue is transmitted.” The Applicant argues that “Scherpa does NOT teach or suggest automatically changing some content already present within the dynamic summary queue based on the additional participant-generated content as the stream of the dynamic summary queue is transmitted”, specifically because the dynamic summary queue is recited as including key portions of the media item and not additional participant-generated data. The Examiner notes that Scherpa is used to teach the function of “automatically changing some content already present within the dynamic summary queue based on the additional participant-generated content as the stream of the dynamic summary queue is transmitted (emphasis added to distinguish the elements not taught by the previous combination). The Examiner also notes that the Applicant’s argument is focused on the type of data. Types of data are considered as non-functional descriptive material (see for example, BPAI in 11709170 or 10622876), although Strickland and Nishimura do teach additional data as discussed above. 
The Applicant submits that the arguments for claim 1 are equally applicable to claim 24, and therefore request withdrawal of claims 1 and 24, and that the dependent claims 2-12, 14-23 and 25-26 incorporates all features of their respective independent claim, the dependent claims are patentable for at least the same reasons as their respective independent claim. In response, with respect to the applicant arguments of independent claims 1 and 24, and dependent claims 2-12, 14-23 and 25-26 have been fully considered but they are not persuasive for reasons stated above for independent claim 1 (see rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 11-12, 14, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Strickland, Pub No US 2021/0037295 (hereafter Strickland) in view of Amento et al., Pub No US 2010/0251295 (hereafter Amento) and further in view of Nishimura et al., Pub No US 2002/0194351 (hereafter Nishimura) and further in view of Josef A. Scherpa, Pub No US 2013/0346868 (hereafter Scherpa).

Regarding Claim 1, Strickland discloses a method for generating a summary of a media item, comprising:
transmitting a stream of a media item from a server computing system to one or more client computing systems [para.0038: Discloses a content distributor (a server computer) transmitting a media stream to viewer computer devices for presentation to the corresponding viewers.], the media item having a timeline for playback of the media item [para.0159: Discloses timeline marks superimposed on the original content during presentation to a viewer.];
receiving participant-generated content at the server computing system from one or more participants at any of the one or more client computing systems, the participant-generated content time-indexed to the timeline of the media item [FIG.2 & para.0131: Discloses the server receives viewers (plurality) reaction comments (participant-generated content) with corresponding timestamp indexed to the original content.];
Strickland does not explicitly disclose the following:
processing the participant-generated content to identify key portions of the media item based on indications present within the participant-generated content;
generating a dynamic summary queue that includes the key portions of the media item, the dynamic summary queue assembled for streaming;
receiving a request to view the dynamic summary queue from a requestor;
automatically updating the dynamic summary queue as the participant-generated content is received at the server computing system and is processed to identify key portions of the media item, wherein updating the dynamic summary queue includes adding new content to the dynamic summary queue and/or changing some content already present within the dynamic summary queue and/or removing some content previously present within the dynamic summary queue; and
transmitting a stream of the dynamic summary queue to a computing device of the requestor in response to the request.
However, in analogous art, Amento discloses the following:
processing the participant-generated content to identify key portions of the media item based on indications present within the participant-generated content [para.0051: Discloses a media content analyzer processes the viewer annotation data received from viewers (participant-generated content) to identify segments of the media content (identify key portions of the media item) and associating genre-specific response values for the identified segments.];
generating a dynamic summary queue that includes the key portions of the media item, the dynamic summary queue assembled for streaming [para.0051: Discloses including the identified segments may be selected for inclusion in a media content summary based on the numerical value; and para.0052: Discloses a viewer may request to view.];
receiving a request to view the dynamic summary queue from a requestor [para.0046: Discloses receiving a request from a viewer for media content summary specifying characteristics common to viewers that previously generated a first set of viewer annotations. For example, the first set of viewer annotations may be selected because the viewers that generated the first set of viewer annotations and the viewer that sent the request are in a particular age bracket (searching the summary queue), live in a particular zip code, share a particular hobby, are members of a particular group, have other demographic similarities, or any combination thereof.];
transmitting a stream of the dynamic summary queue to a computing device of the requestor in response to the request [para.0025: Discloses the system includes an output interface to send the automatically updated media content summary including at least one of the segments of the media content to the set-top box device for display at the display device.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland in view of Amento to provide these capabilities. One would be motivated at the time of the invention to have this summaries of media content so to enable users to make decisions about whether to examine a particular media content in greater detail. Browsing summaries of media content can also support incidental learning, enabling users to view the most interesting portions of the media content without viewing the media content in its entirety [para.0002].
the combined teachings of Strickland and Amento do not explicitly disclose receiving additional participant-generated content at the server computing system as the stream of the media item is transmitted (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Nishimura discloses as a server is retransmitting a stream, it receives content from a user [para.0087]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland and Amento in view of Nishimura to receive additional content at the server computing system as the stream of the media item is transmitted. One would be motivated at the time of the invention to have this capability since it allows a personal casting service of providing content transmitted from the user, to the other client PCs via the streaming server [para.0088].
the combined teachings of Strickland, Amento and Nishimura do not explicitly disclose automatically changing some content already present within the dynamic summary queue based on the additional participant-generated content as the stream of the dynamic summary queue is transmitted (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Scherpa discloses changing previously presented content [para.0041]. This teaching can be applied to streaming audio and/or video from a source to the audience, akin to an augmented reality broadcast that is able to be augmented by multiple designated members [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland, Amento and Nishimura in view of Scherpa to automatically change some content already present based on the additional content as the stream is transmitted. One would be motivated at the time of the invention to have this capability since it dynamically updates received content changes without interrupting the presentation of the digital content to the audience [para.0005].

Regarding Claim 2, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, and Strickland further discloses wherein the media item is an audio-visual presentation [para.0038: Discloses content distributors providing content to viewers for presentation that include audio-video presentations.].

Regarding Claim 3, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 2, and Strickland further discloses wherein the audio-visual presentation is of one or more of a movie, a television show, a real-world sporting event, an electronic sporting event, an online show, an online video, and an uploaded video [para.0039: Discloses content includes movies, sitcoms, reality shows, talk shows, game shows, documentaries, infomercials, news programs, sports broadcasts, commercials, advertisements, user-generated content, or other types of audiovisual content that is intended to be provided to people for viewing.].

Regarding Claim 7, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, and Strickland further discloses wherein the participant-generated content includes one or more of text data, voice data, audio data, emoticon data, image data, camera captured video data, camera-captured image data, tag data, and controller device input data [para.0041: Discloses viewer-reaction content (participant-generated content) includes statements or comments, expressions, reactions, movement, text, images, or other types of visual or audible actions by a viewer.].

Regarding Claim 11, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, and Amento further discloses wherein the dynamic summary queue includes an auto-generated verbal summary and/or an auto-generated written summary of the key portions of the media item [para.0020: Discloses automatically identify the segments of the media content for inclusion in the media content summary based on the user specified criteria.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 12, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, and Amento further discloses wherein the dynamic summary queue includes at least some of the participant-generated content associated with the key portions of the media item [para.0046: Discloses receiving a request from a viewer for media content summary specifying characteristics common to viewers that previously generated a first set of viewer annotations. For example, the first set of viewer annotations may be selected because the viewers that generated the first set of viewer annotations and the viewer that sent the request are in a particular age bracket (searching the summary queue), live in a particular zip code, share a particular hobby, are members of a particular group, have other demographic similarities, or any combination (includes at least some of the participant-generated content associated with the key portions of the media item).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 14, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, and Strickland further discloses wherein the requestor is any of the one or more participants [para.0043: Discloses the requestor requesting one or more viewer-reaction content is a participant of the one or more participants.].

Regarding Claim 17, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, Amento further discloses further comprising: 
receiving control parameters for generating the dynamic summary queue [para.0036: Discloses the server receives specific criteria from the requestor for generating the summary; and para.0037: Discloses the criteria can include for example a summary viewable in fifteen minutes (a parameter), or the request segments of the media content that have the most number of viewers (another parameter), or adjusting start and stop positions of each segment (another parameter).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 18, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 17, Amento further discloses wherein the control parameters include specification of one or more types of indications present within the participant-generated content that are indicative of key portions of the media item [para.0046: Discloses the control parameters include specification such as for example a facial expression, a hand gesture, a text input, an emoticon selection, or other type of viewer annotation (types of indications).]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 19, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 18, Amento further discloses wherein the types of indications include one or more a response, an expression, a gesture, an action, a statement, a sound, and/or a communication made by any of the one or more participants in relation to subject matter within the media item [para.0017: Discloses annotations may include facial expressions, hand gestures, text input, emoticon selections, avatar selections, other viewer annotation data, or any combination thereof.]. This claim is rejected on the same grounds as claim 18.

Regarding Claim 20, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 17, Amento further discloses wherein the control parameters include specification of one or more types of events that occur within the media item [para.0019: Discloses types of events can include sporting events, action scenes of an action program, or humorous scenes of a comedy program.]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 21, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 17, Amento further discloses wherein the control parameters include specification of which of the one or more participants that the participant-generated content is to be limited to when processing the participant-generated content to identify key portions of the media item [para.0030: Discloses the control parameters include specification for a specified time period (limited) for the identified key portions of the media item to be viewable.]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 22, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 17, Amento further discloses wherein the control parameters include specification of a time window within the timeline for playback of the media item over which the dynamic summary queue is to be generated [para.0017: Discloses the viewer annotation data can be collected from viewers that view the media content (playback of the media item) during different time periods (a time window).]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 23, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 17, Amento further discloses wherein the control parameters include specification of a recap resolution for the dynamic summary queue [para.0044: Discloses for example, a viewer was unable to view a sporting event may request a summary generated for that sporting event with a user specified time period that he missed viewing (a recap summary).]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 24, Strickland discloses a system for generating a summary of a video, comprising:
program instructions stored in a computer memory [para.0005: Discloses a server computer that includes memory that stores computer instructions and a processor that when executing
the instructions performs actions.] for transmitting a stream of a media item from a server computing system to one or more client computing systems, the media item having a timeline for playback of the media item [para.0051: Discloses a media content analyzer processes the viewer annotation data received from viewers (participant-generated content) to identify segments of the media content (identify key portions of the media item) and associating genre-specific response values for the identified segments.];
program instructions stored in the computer memory [para.0005: Discloses a server computer that includes memory that stores computer instructions and a processor that when executing
the instructions perform actions.] for receiving participant-generated content at the server computing system from one or more participants at any of the one or more client computing systems, the participant-generated content time-indexed to the timeline of the media item [FIG.2 & para.0131: Discloses the server receives viewers (plurality) reaction comments (participant-generated content) with corresponding timestamp indexed to the original content.];
Strickland does not explicitly disclose the following:
program instructions stored in the computer memory for processing the participant-generated content to identify key portions of the media item based on indications present within the participant-generated content;
program instructions stored in the computer memory for generating a dynamic summary queue that includes the key portions of the media item, the dynamic summary queue assembled for streaming;
program instructions stored in the computer memory for receiving a request to view the dynamic summary queue from a requestor;
program instructions stored in the computer memory for transmitting a stream of the dynamic summary queue to a computing device of the requestor in response to the request.
(emphasis added to distinguish the elements not taught by the Strickland)
However, in analogous art, Amento discloses the following:
program instructions stored in the computer memory for processing the participant-generated content to identify key portions of the media item based on indications present within the participant-generated content [para.0051: Discloses a media content analyzer processes the viewer annotation data received from viewers (participant-generated content) to identify segments of the media content (identify key portions of the media item) and associating genre-specific response values for the identified segments.];
program instructions stored in the computer memory for generating a dynamic summary queue that includes the key portions of the media item, the dynamic summary queue assembled for streaming [para.0051: Discloses including the identified segments may be selected for inclusion in a media content summary based on the numerical value; and para.0052: Discloses a viewer may request to view .];
program instructions stored in the computer memory for receiving a request to view the dynamic summary queue from a requestor [para.0046: Discloses receiving a request from a viewer for media content summary specifying characteristics common to viewers that previously generated a first set of viewer annotations. For example, the first set of viewer annotations may be selected because the viewers that generated the first set of viewer annotations and the viewer that sent the request are in a particular age bracket (searching the summary queue), live in a particular zip code, share a particular hobby, are members of a particular group, have other demographic similarities, or any combination thereof.]; and
program instructions stored in the computer memory for automatically updating the dynamic summary queue as the participant-generated content is received at the server computing system and is processed to identify key portions of the media item, wherein updating the dynamic summary queue includes adding new content to the dynamic summary queue and/or changing some content already present within the dynamic summary queue and/or removing some content previously present within the dynamic summary queue [para.0011: Discloses a media server receiving a first user request for a created media content summary including select segments of media content. The computer implemented method includes accessing a media content analyzer generated based on viewer annotation data associated with media content. The viewer annotation data is received from viewers (plurality of views continuously providing annotation data), other than the first viewer, thus annotation data is automatically updated; and FIG.3 & para.0033: Discloses a database (element 326) is operable to store viewer annotation data. FIG.3 illustrates as an example a first set of viewer annotations (element 328), a second set of viewer annotations (element 330), and timestamps (element 332) associated with the viewer annotations. The second set of viewer annotations (element 330) may be received from viewers (plurality of viewers are continuously adding new content) with a particular expertise associated with a genre of the media content. Thus, the database (element 326) is automatically updated with annotation data; and when receiving a request to view the dynamic summary queue from a requestor, the most current up to date summary is provided. Note: the claim language uses “and/or”, thus Amento teaches the “adding new content”.]; and
program instructions stored in the computer memory for transmitting a stream of the automatically updated dynamic summary queue to a computing device of the requestor in response to the request [para.0025: Discloses the system includes an output interface to send the automatically updated media content summary including at least one of the segments of the media content to the set-top box device for display at the display device.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland in view of Amento to provide these capabilities. One would be motivated at the time of the invention to have this summaries of media content so to enable users to make decisions about whether to examine a particular media content in greater detail. Browsing summaries of media content can also support incidental learning, enabling users to view the most interesting portions of the media content without viewing the media content in its entirety [para.0002].
the combined teachings of Strickland and Amento do not explicitly disclose program instructions stored in the computer memory for receiving additional participant-generated content at the server computing system as the stream of the media item is transmitted (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Nishimura discloses as a server is retransmitting a stream, it receives content from a user [para.0087]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland and Amento in view of Nishimura to receive additional content at the server computing system as the stream of the media item is transmitted. One would be motivated at the time of the invention to have this capability since it allows a personal casting service of providing content transmitted from the user, to the other client PCs via the streaming server [para.0088].
the combined teachings of Strickland, Amento and Nishimura do not explicitly disclose program instructions stored in the computer memory for automatically changing some content already present within the dynamic summary queue based on the additional participant-generated content as the stream of the dynamic summary queue is transmitted (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Scherpa discloses changing previously presented content [para.0041]. This teaching can be applied to streaming audio and/or video from a source to the audience, akin to an augmented reality broadcast that is able to be augmented by multiple designated members [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland, Amento and Nishimura in view of Scherpa to automatically change some content already present based on the additional content as the stream is transmitted. One would be motivated at the time of the invention to have this capability since it dynamically updates received content changes without interrupting the presentation of the digital content to the audience [para.0005].

Regarding Claim 25, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, Amento further discloses further comprising:
automatically adding new content to the dynamic summary queue based on the additional participant-generated content as the stream of the dynamic summary queue is transmitted [para.0011: Discloses a media server receiving a first user request for a created media content summary including select segments of media content. The computer implemented method includes accessing a media content analyzer generated based on viewer annotation data associated with media content. The viewer annotation data is received from viewers (plurality of views continuously providing annotation data), other than the first viewer, thus annotation data is automatically updated; and FIG.3 & para.0033: Discloses a database (element 326) is operable to store viewer annotation data. FIG.3 illustrates as an example a first set of viewer annotations (element 328), a second set of viewer annotations (element 330), and timestamps (element 332) associated with the viewer annotations. The second set of viewer annotations (element 330) may be received from viewers (plurality of viewers is continuously adding new content) with a particular expertise associated with a genre of the media content. Thus, the database (element 326) is automatically updated with annotation data; and when receiving a request to view the dynamic summary queue from a requestor, the most current up to date summary is provided.].

Regarding Claim 26, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, Nishimura further discloses further comprising:
automatically removing some content from the dynamic summary queue based on the additional participant-generated content as the stream of the dynamic summary queue is transmitted [para.0120: Discloses deleting items.].

Claims 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Strickland, Pub No US 2021/0037295 A1 (hereafter Strickland) in view of Amento et al., Pub No US 2010/0251295 A1 (hereafter Amento) and further in view of Nishimura et al., Pub No US 2002/0194351 (hereafter Nishimura) and further in view of Josef A. Scherpa, Pub No US 2013/0346868 (hereafter Scherpa) and further in view of Zimring et al., Pub No US 2019/0321732 A1 (hereafter Zimring).

Regarding Claim 4, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, the combination does not explicitly disclose wherein the media item is a stream of game video and audio of a video game. However, in analogous art, Zimring discloses a gaming application that is used for cloud gaming using a gaming server [para.0050] where the server hosts an online interactive video gaming platform to support client devices (e.g. the game controllers, the electronic devices, and the interface devices) to play the one or more gaming applications [para.0064]. A streaming server of the server system transmits gaming audio/video streams to the interface devices, for display on the display devices [para.0123]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland, Amento, Nishimura and Scherpa in view of Zimring to provide cloud gaming capabilities. One would be motivated at the time of the invention to have this capability because there is a need for users to be able to experience high quality gaming without requiring significant time, cost, and effort. The users should also have the freedom to choose any game they would like to play, and the number of people that they would like to play the game with [para.0004]. 

Regarding Claim 5, the combined teachings of Strickland, Amento, Nishimura, Scherpa and Zimring discloses the method as recited in claim 4, and Zimring further discloses wherein the server computing system is a cloud gaming system configured to execute the video game in accordance with inputs received from respective controller devices of the one or more participants at the one or more client computing systems [para.0050: Discloses the cloud gaming application is used for transmitting messages (e.g., gaming setup commands) from the game controller to interface devices and for transmitting gaming inputs (e.g., gameplay commands) from the game controller to the gaming server during a gaming session (executing the video game).], the cloud gaming system configured to direct transmission of the stream of game video and audio reflecting play of the video game by the one or more participants [para.0064: Discloses the server system directly assess the capabilities of the client devices and/or a quality of the communicative connection between the server system and each of the client devices, and adaptively generates synchronous data streams for the gaming sessions associated with the client devices; and para.0070: Discloses the cloud game server renders gameplay outputs in response to the gameplay inputs to/from participants.], wherein the one or more participants provide the participant-generated content during play of the video game [para.0176: Discloses participants providing content such as profile, avatar, purchased games, game catalog, friends, messaging during gameplay.]. This claim is rejected on the same grounds as claim 4.

Regarding Claim 6, the combined teachings of Strickland, Amento, Nishimura, Scherpa and Zimring discloses the method as recited in claim 4, and Zimring further discloses wherein the video game is an electronic sports video game [FIG.9D & para.0260: Discloses a sports racing cars video game.]. This claim is rejected on the same grounds as claim 4.

Regarding Claim 15, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, the combination does not explicitly disclose wherein the requestor is a person invited to join the one or more participants in watching the media item. However, in analogous art, Zimring discloses a viewer is invited to join the on-line gaming session to become a participant [para.0090] where upon joining the participant can make request for content [para.0111]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland, Amento, Nishimura and Scherpa in view of Zimring where the requestor is a person invited to join the one or more participants in watching the media item. One would be motivated at the time of the invention to have this capability because there is a need for users to be able to experience high quality gaming without requiring significant time, cost, and effort. The users should also have the freedom to choose any game they would like to play, and the number of people that they would like to play the game with [para.0004].

Regarding Claim 16, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, the combination does not explicitly disclose wherein the requestor is a person invited to join the one or more participants in playing a video game executed in accordance with inputs received from respective controller devices of the one or more participants to generate the media item as a stream of game video and audio. However, in analogous art, Zimring discloses a viewer is invited to join the on-line gaming session to become a participant [para.0090] where upon joining the participant can make request for content [para.0111]. Zimring also discloses a gaming application in a server system used for transmitting messages (e.g., gaming setup commands) from the game controller to interface devices and for transmitting gaming inputs (e.g., gameplay commands) from the game controller to the gaming server during a gaming session (executing the video game) [para.0050]. A streaming server of the server system transmits gaming audio/video streams to the interface devices [para.0123]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland, Amento, Nishimura and Scherpa in view of Zimring to provide this feature. One would be motivated at the time of the invention to have this capability because there is a need for users to be able to experience high quality gaming without requiring significant time, cost, and effort. The users should also have the freedom to choose any game they would like to play, and the number of people that they would like to play the game with [para.0004].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Strickland, Pub No US 2021/0037295 A1 (hereafter Strickland) in view of Amento et al., Pub No US 2010/0251295 A1 (hereafter Amento) and further in view of Nishimura et al., Pub No US 2002/0194351 (hereafter Nishimura) and further in view of Josef A. Scherpa, Pub No US 2013/0346868 (hereafter Scherpa) and further in view of David Berhane Hunegnaw, Pub No US 2019/0012442 A1 (hereafter Hunegnaw).

Regarding Claim 8, the combined teachings of Strickland, Amento, Nishimura and Scherpa discloses the method as recited in claim 1, and Amento further discloses wherein processing the participant-generated includes extracting features from the participant-generated content to obtain a set of extracted features, classifying the extracted features into one or more classifications to obtain a set of classified features, and processing the set of classified features [para.0046: Discloses a media content analyzer may receive a first set of viewer annotations selected based on at least one characteristic (extracted features) common to viewers that generated the first set of viewer annotations. The extracted features are classified into particular age bracket, live in a particular zip code, share a particular hobby, are members of a particular group, have other demographic similarities, or any combination thereof.], the combination does not explicitly disclose through a machine learning model to identify the key portions of the media item. However, in analogous art, Hunegnaw discloses a machine learning component utilizing machine learning models and/or machine learning techniques to group data based on similarities into various classes (identify key portions of the media items) [para.0101]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland, Amento, Nishimura and Scherpa in view of Hunegnaw to provide these features. One would be motivated at the time of the invention to have this capability because there is a need for technologies, techniques, and mechanisms for obtaining user generated content or other digital content from relevant parties [para.0002]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 9, the combined teachings of Strickland, Amento, Nishimura, Scherpa and Hunegnaw discloses the method as recited in claim 8, and Hunegnaw further discloses further comprising:
processing state data of the media item through the machine learning model in conjunction with processing the set of classified features through the machine learning model to identify the key portions of the media item, the state data of the media item correlated by time-index to the set of classified features [para.0105: The machine learning component allows for faster access and more efficient access to data associated with media content items due to the precision of the grouping activities from machine learning component and deploying properly classified tag data for each new media content item based on comparative similarities with existing and archived media content item; and para.0123: Discloses the content generation platform includes metadata (state data) and timestamping the tag data.]. This claim is rejected on the same grounds as claim 8.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Strickland, Pub No US 2021/0037295 A1 (hereafter Strickland) in view of Amento et al., Pub No US 2010/0251295 A1 (hereafter Amento) and further in view of Nishimura et al., Pub No US 2002/0194351 (hereafter Nishimura) and further in view of Josef A. Scherpa, Pub No US 2013/0346868 (hereafter Scherpa) and further in view of David Berhane Hunegnaw, Pub No US 2019/0012442 A1 (hereafter Hunegnaw) and further in view of Zimring et al., Pub No US 2019/0321732 A1 (hereafter Zimring).

Regarding Claim 10, the combined teachings of Strickland, Amento, Nishimura, Scherpa and Hunegnaw discloses the method as recited in claim 9, the combination does not explicitly disclose wherein the state data of the media item includes state data of a video game executed in accordance with inputs received from respective controller devices of the one or more participants to generate the media item as a stream of game video and audio. However, in analogous art, Zimring discloses a gaming application that is used for cloud gaming using a gaming server [para.0050] where the server hosts an online interactive video gaming platform to support client devices (e.g. the game controllers, the electronic devices, and the interface devices) to play the one or more gaming applications (video games) [para.0064]. A streaming server of the server system transmits gaming audio/video streams to the interface devices, for display on the display devices [para.0123]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Strickland, Amento, Nishimura, Scherpa and Hunegnaw in view of Zimring to provide gaming capabilities. One would be motivated at the time of the invention to have this capability because there is a need for users to be able to experience high quality gaming without requiring significant time, cost, and effort. The users should also have the freedom to choose any game they would like to play, and the number of people that they would like to play the game with [para.0004].

Conclusion
THIS ACTION IS MADE FINAL See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boniface et al., (US 2018/0332354 A1) - Discloses selecting media clips from a video or audio recording in a live event and posting the media clips to social media platforms in near real-time during the live event. Users of the system may identify a significant occurrence, such as a highlight, statement, or soundbite that the user wishes to isolate into a select media clip for transfer to another platform (e.g., social media or a website) or for other purposes (e.g., saving in a media library). [para.0022].
Joshua Danovitz, (US 2015/0074700 A1) - Discloses a media device is configured to receive input identifying one or more segments of one or more media content items and to generate metadata that describes the one or more identified media content segments [para.0031]. For example, a first user may be watching a television program using a first media device and the first user may identify particular segments of the television program that may be of interest to other users. In this example, the first user may cause media content segment metadata to be generated for the identified segments and may further cause information associated with the identified segments to be published on a website such as social networking website or blog [para.0033].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426